DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to. It is suggested that the temperature be listed as sixty to seventy degrees Celsius, which appears to be within the range taught in the specification on page 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 3, 4, 5, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carder (U.S. Publication 2014/0193563) in view of Huessy (U.S. Patent 3,857,977).
Regarding claim 1, Carder teaches a method for forming a grain-based cereal paste (the hydrating oat flour taught in paragraph 47 is considered reading on a grain based cereal paste) comprising: preparing a mixture of the paste and a water at a target first cereal-to-water weight ratio (paragraph 46 and 47 teaches hydrating oat flour, going from a slurry to complete gelatinization which is considered the desired cereal to water weight ratio ); heating the mixture for a target temperature of time (paragraph 47 teaches a temperature of 90 degrees C); cooling the mixture to a prescribed temperature after the boiling, wherein the cooling is performed for a target cooling duration of time (paragraph 48 teaches cooling to room temperature typically 4 to 30 degrees C); adding enzymes to the mixture, wherein an amount of enzymes is calculated based on a dry weight of the cereal paste in the mixture (paragraph 23); maintaining the mixture with added enzymes for a specified duration of time at a specified temperature (paragraph 31 teaches adding enzyme and maintaining heat for about 3-5 minutes); preparing a dehydrated mixture by removing water from the mixture to result in a prescribed moisture content for the dehydrated mixture (paragraph 40 teaches drying the material to a specific moisture content) and admixing an oil to the mixture at a prescribed oil to mixture weight ratio (paragraph 93), and milling the dehydrated mixture containing the admixed oil to prepare a paste with a particle size in the range of 1 to 120 microns (paragraph 30 teaches a range of 1-450 microns which includes values within the 1 to 120 micron range, paragraph 41 additionally teaches about 46 microns). Regarding claim 4, Carder teaches a temperature of 4 to 30 degrees C. Regarding claim 8, Carder teaches a specified duration of 3-5 minutes. Regarding claim 10, Carder teaches viscosity being a function of fat content (paragraph 36)
Regarding claim 1, Carder is silent to boiling the mixture for a target boiling duration of time [USE PARAGRPAH 47 teaching of a lower temperature) and adding specifically a plant-based oil to the dehydrated mixture after being dried. Regarding claim 4, Carder is silent to the specific temperature. Regarding claim 8, Carder is silent regarding the specific time being 1 to 3 hours. Carder is silent to the specific ratio of claim 10. 
Regarding claim 1, Huessy teaches boiling wheat mixture (Example 1, column 4 line 47-49) and adding vegetable oil to texturize the product (column 1 lines 55-61). 
It would have been obvious to one of ordinary skill in the art to modify the method of Carder with the boiling temperature and vegetable oil of Huessy in order to produce the desired texture of the food product. Regarding claim 4, absent any unexpected results, it would have been obvious to vary the cooling temperature to obtain the desired product since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Regarding claim 8, absent any unexpected results, it would have been obvious to vary the time in which the enzyme is mixed with the paste in order to control the degree of gelatinization since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Regarding claim 10, it would have been obvious to one of ordinary skill in the art to modify the ratio of oil to mixture weight ratio in order to achieve a desired viscosity since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, Carder teaches wherein the target first cereal to water weight ratio is in the range of one-to-one to one-to-ten weight ratio (paragraph 48 teaches 10 wt%). 
Regarding claim 3, Carder teaches wherein the target heating duration of time is in a range of a half a minute to thirty minutes (paragraph 47 teaches 25 minutes).
Regarding claim 5, Carder teaches wherein the enzymes include amylase (paragraph 30 amylase).
Regarding claim 9, Carder teaches wherein the prescribed moisture content is less than three percent (paragraph 40 teaches 1.5 percent for moisture content).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or fairly suggest a method of forming a grain based cereal paste with the step of adding enzymes during the cooling of the mixture as claimed in claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/ANSHU BHATIA/Primary Examiner, Art Unit 1774